USDC IN/ND case 3:20-cv-00731 document 1 filed 08/28/20 page 1 of 8
USDC IN/ND case 3:20-cv-00731 document 1 filed 08/28/20 page 2 of 8
USDC IN/ND case 3:20-cv-00731 document 1 filed 08/28/20 page 3 of 8
USDC IN/ND case 3:20-cv-00731 document 1 filed 08/28/20 page 4 of 8
USDC IN/ND case 3:20-cv-00731 document 1 filed 08/28/20 page 5 of 8
USDC IN/ND case 3:20-cv-00731 document 1 filed 08/28/20 page 6 of 8
USDC IN/ND case 3:20-cv-00731 document 1 filed 08/28/20 page 7 of 8
USDC IN/ND case 3:20-cv-00731 document 1 filed 08/28/20 page 8 of 8
